Citation Nr: 1412585	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-08 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from June 1981 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2011, the Veteran testified at a videoconference hearing before a Veterans Law Judge who has since retired.  In May 2013, the Veteran was offered a new hearing and indicated that she wanted to appear for another hearing.  In December 2013, the Veteran testified at another videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record and has been reviewed.  

The issue of entitlement to service connection for migraine headaches, to include as secondary to service-connected disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent medical evidence of record shows that a current cervical spine disorder diagnosed as degenerative disk disease is related to active service.  




CONCLUSION OF LAW

The criteria for service connection for degenerative disk disease of the cervical spine have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice and assistance provided to the Veteran is unnecessary, since any deficiency of such would constitute harmless error.

II.  Service Connection for a Cervical Spine Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 
38 C.F.R. § 3.310(a) (2013).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

The Veteran asserts that a current cervical spine disability is related to an injury that occurred during service.  She alleges that she fell during a training exercise and injured her neck.  The Veteran also asserts that her current cervical spine disorder is related to service-connected disabilities.   

The Veteran had active duty service from June 1981 to August 1981.  Service treatment records reflect that the Veteran was seen for treatment in July 1981 after a training run.  An emergency room record dated in July 1981 noted a chief complaint of lower back pain.  The Veteran was noted to have pain with palpation of the lower back and neck.  A subsequent July 1981 reflects, in pertinent part, a complaint of low back pain and soreness in the neck.  The assessment was rule out pinched nerve and generalized muscular soreness.  

Post-service treatment records reflect current diagnoses of multilevel degenerative disk disease of the cervical spine.

The record on appeal includes two reports of VA examinations.  In September 2008, the Veteran reported a history of a fall during basic training after which she was treated for low back strain.  She reported  the onset of neck pain in 1983 to 1984.  The VA examiner diagnosed cervical strain. The VA examiner opined that, with no specific treatment for the neck in service, it is not likely that the claimed neck condition is the same as, or the result of active duty.  The examiner opined that it is also not secondary to a low back condition.  Following VA examination in April 2012, the examiner opined that current neck pain/ degenerative disk disease is not related to military service and is more likely related to aging. The examiner indicated that  a review of the service treatment records did not show a medical history of a neck injury.  

However, the Veteran submitted an opinion from a private neurologist, Dr. T.B., dated in December 2008.  Dr. T.B. noted that a review of the Veteran's military records showed treatment for neck pain, which was attributed to a fall during military training.  He noted that an MRI of the cervical spine showed degenerative disk disease.   He opined that the Veteran's neck pain is at least as likely as not caused by the injury sustained during military training.  

While the September 2008  and April 2012 VA examiners concluded that a current neck condition is not related to service, the examiners did not consider the neck pain that was reported during service.  Dr. T.B. provided a positive nexus opinion relating the Veteran's current cervical spine degenerative disk disease to an 
in-service injury.  In light of the favorable nexus opinion, and resolving all reasonable doubt in favor of the Veteran, service connection for a cervical spine disorder on a direct basis is warranted.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for degenerative disk disease of the cervical spine is granted. 


REMAND

Additional development is necessary with respect to the claim for service connection for migraine headaches. 

In March 2012, the Board remanded the claim for service connection for migraine headaches.  The Board requested a VA examination and opinion to address whether migraine headaches began in, or are related to, active service.  

In April 2012, a VA examiner opined that the Veteran's current migraine headaches are not related to military service.  The examiner reasoned that the available service medical records were negative for migraine headaches.  In a January 2013 addendum, the VA examiner opined that the Veteran's migraine headaches are less likely than not caused or aggravated by service-connected conditions.  The VA examiner's rationale was that the available service treatment records do not support that migraines are caused or aggravated by service-connected conditions.   The Board finds that that the examiner's rationale is inadequate and did not comply with the January 2013 remand directive, which directed that a complete rationale should be provided for each opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  A remand is warranted to obtain a supplemental opinion from the VA examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA examiner who provided the January 2013 opinion, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  The examination report must reflect that the claims file was reviewed.  The review of the claims file should be noted in the examination report.  The examiner should address the following questions:

a.  is a current migraine headache disability at least as likely as not (50 percent or greater likelihood) proximately caused by, or due to, the Veteran's service-connected disabilities including a now-service-connected cervical spine disability?

 b. is a current migraine headache disability at least as likely as not aggravated (permanently worsened) by the Veteran's service-connected disabilities?

In providing the requested opinion, the examiner should consider all of the Veteran's service-connected disabilities, including depression with general anxiety disorder, degenerative disk disease of the lumbar spine, osteoarthritis of both shoulders, sciatica of both lower extremities and cervical spine degenerative disk disease.  

The VA examiner should provide a detailed rationale for the opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

In the event that the January 2013 VA examiner is not available, a medical opinion should be obtained from another examiner that addresses the inquiries set forth above regarding the disability claimed.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).  After the requested actions are completed, the supplemental opinions should be reviewed to ensure complete compliance with the directives of this remand.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



















Department of Veterans Affairs


